Case: 18-11881   Date Filed: 02/22/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 18-11881
                         Non-Argument Calendar
                       ________________________

 D.C. Docket Nos. 5:17-cr-00057-MTT-CHW-1; 5:15-cr-00035-MTT-CHW-17



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ADRIAN GREEN,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                            (February 22, 2019)



Before TJOFLAT, JORDAN, and EDMONDSON, Circuit Judges.
              Case: 18-11881     Date Filed: 02/22/2019   Page: 2 of 4


PER CURIAM:



      Adrian Green appeals his 230-month total consecutive sentence for

possession with intent to distribute methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1), (b)(1)(C), and his prior conviction for conspiring to possess with

intent to distribute marijuana, in violation of 21 U.S.C. § 846 and § 841(a)(1),

(b)(1)(D). He argues that his aggregate sentence violates the Eighth Amendment’s

prohibition on cruel and unusual punishment because the application of a recidivist

sentencing statute, U.S.S.G. § 4B1.1(a), together with consecutive sentences,

renders his punishment grossly disproportionate to his offense.

      We review the constitutionality of a defendant’s sentence de novo. United

States v. Whatley, 719 F.3d 1206, 1213 (11th Cir. 2013). The Eighth Amendment

prohibits the government from inflicting “cruel and unusual punishment.” U.S.

Const. amend. VIII. In non-capital cases, “the Eighth Amendment encompasses, at

most, only a narrow proportionality principle.” United States v. Suarez, 893 F.3d

1330, 1335-36 (11th Cir. 2018), petition for cert. filed, (U.S. Nov. 26, 2018) (No.

18-16808) (citation omitted). To determine whether a sentence constitutes cruel

and unusual punishment, the defendant must first show that the sentence “is

grossly disproportionate to the offense committed.” United States v. Johnson, 451

F.3d 1239, 1243 (11th Cir. 2006). If the defendant satisfies this burden, we then


                                          2
              Case: 18-11881     Date Filed: 02/22/2019   Page: 3 of 4


consider “sentences imposed on others convicted in the same jurisdiction and the

sentences imposed for commission of the same crime in other jurisdictions.” Id.

In general, a sentence imposed within the statutory limits does not violate the

Eighth Amendment. Id. Possession with intent to distribute methamphetamine has

a statutory maximum of 20 years’ imprisonment. 21 U.S.C. § 841(a)(1), (b)(1)(C).

      Successful Eighth Amendment challenges in non-capital cases are

“exceedingly rare;” so rare, in fact, that never have we concluded that an adult’s

non-capital sentence violates the Eighth Amendment. Suarez, 893 F.3d at 1336.

Supreme Court precedents do not help Defendant. In Rummel v. Estelle, the

Supreme Court said that a mandatory life sentence imposed under a recidivist

statute did not constitute cruel and unusual punishment under the Eighth

Amendment. 445 U.S. 263, 284-85 (1980). In Hutto v. Davis, the Supreme Court

affirmed a defendant’s consecutive 20-year sentences for possession with intent to

distribute marijuana and distribution of marijuana, on the grounds that the total

sentence was not grossly disproportionate and, therefore, did not violate the Eighth

Amendment. 454 U.S. 370, 370-75 (1982) (per curiam). In Harmelin v.

Michigan, a majority of the Supreme Court determined that a defendant’s

mandatory life sentence without parole for a first-time drug offense was not

grossly disproportionate to the offense. 501 U.S. 957, 994-95 (1991). And, in

United States v. Hoffman, we upheld, under plain error review, a mandatory life


                                          3
              Case: 18-11881    Date Filed: 02/22/2019   Page: 4 of 4


sentence without parole for a defendant convicted of trafficking in and possession

of methamphetamine who had two prior felony drug convictions. 710 F.3d 1228,

1231-33 (11th Cir. 2013).

      We conclude that Green failed to make the necessary threshold showing that

his aggregate 230-month sentence is grossly disproportionate to the offense

committed. Green committed the current offense while on pre-trial release for

another drug-related offense, and courts do not take such conduct lightly. Green’s

total sentence is below the 240-month statutory maximum for the current offense.

Moreover, for similar and even lesser offenses than Green’s, we and the Supreme

Court have affirmed even lengthier sentences based on recidivist statutes and

consecutive sentences. Accordingly, Green’s sentence does not violate the Eighth

Amendment. We affirm the sentence.

      AFFIRMED.




                                         4